Citation Nr: 0011783	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
strain, lumbosacral sacroiliac coccygodynia, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

In February 2000, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
At the hearing, the veteran submitted additional evidence.  
As his representative has waived the RO's consideration of 
this evidence, the case need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The increase in severity of the veteran's current back-
related symptomatology is attributable to nonservice-
connected degenerative disc disease and osteoarthritis of the 
lumbar spine; his service-connected back disability is no 
more than moderately disabling. 

3.  The veteran does not have any identifiable residuals of 
malaria.

CONCLUSIONS OF LAW

1.  The veteran's claims for increased disability ratings are 
well grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for chronic strain, lumbosacral sacroiliac 
coccygodynia, are not met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 
4.45, and 4.71a, Diagnostic Code 5294-5292 (1999).

3.  The criteria for a compensable disability rating for 
malaria are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, and 4.88b, 
Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, 
particularly the more recent evidence, which consists of the 
veteran's contentions, including those raised at a personal 
hearing in 2000; VA records for treatment from 1994 to 1999; 
reports of VA examinations conducted in 1996; and private 
medical records from Ruddy Ruiz, M.D., Richard Hynes, M.D., 
and Daniel King, M.D.  The evidence pertinent to each issue 
is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased back pain 
and argues that he has various medical disorders as a result 
of his malaria; therefore, his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1996.  It appears that all VA and private 
treatment records have been associated with the claims file.  
The objective findings reported in the VA examination reports 
from 1996 provide sufficient evidence to rate the service-
connected disabilities fairly.  There is no objective 
evidence indicating that there has been a material change in 
the severity of either of the veteran's service-connected 
disorders since he was last examined.  Moreover, there is no 
indication that any records exist that would provide any 
additional information other than that already shown by the 
evidence of record.  Accordingly, in the circumstances of 
this case, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

A.  Lumbar condition

A regulation setting out principles relating to service 
connection, while not specifically addressed to rating 
service-connected disabilities, is instructive in assessing 
the evidence relating to the circumstances of this veteran's 
claim for increase.  It provides that, when chronicity of a 
disease is established in service, subsequent manifestations 
of the same chronic disease, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999) (emphasis supplied).  In 
considering the residuals of injury, it is essential to trace 
the medical-industrial history of the disabled person from 
the original injury, considering the nature of the injury and 
the attendant circumstances, and the requirements for, and 
the effect of, treatment over past periods, and the course of 
the recovery to date.  38 C.F.R. § 4.41 (1999).

The veteran is currently evaluated under Diagnostic Code 
5294-5292 at 20 percent.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).  The hyphenated diagnostic code in 
this case indicated that sacroiliac injury and weakness under 
Diagnostic Code 5294 is the service-connected disorder, and 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 is a residual condition.  

Ratings under Diagnostic Code 5294 are based on the criteria 
discussed at Diagnostic Code 5295.  The current 20 percent 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  Diagnostic Code 5295 provides a maximum disability 
rating of 40 percent for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Under Diagnostic Code 5292, the current 20 percent rating 
requires moderate limitation of lumbar spine motion.  A 40 
percent rating requires severe limitation of lumbar spine 
motion.

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

The 20 percent rating assigned by the RO since 1988 
contemplates a moderate level of symptoms.  The recent 
findings have shown that the veteran's back disorder is more 
disabling than that, including a rather significant level of 
functional loss.  However, the determinative question, in 
this case, is whether the veteran's current complaints are 
due to the service-connected condition or the nonservice-
connected degenerative disc disease and osteoarthritis of the 
lumbar spine.  

In a May 1991 decision, the Board denied service connection 
for discogenic and osteoarthritic changes of the lumbosacral 
spine, finding that these conditions had not resulted from 
the in-service back trauma, but were due to the aging 
process.  That decision is final.  The veteran has not 
requested that the claim for service connection for 
discogenic and osteoarthritic changes of the lumbosacral 
spine be reopened, and the Board is bound in this appeal by 
the prior determination that these conditions are not 
service-connected.  

There is no evidence showing treatment for the veteran's back 
condition between 1956 and 1986.  It was not until 1986 that 
the veteran began complaining of increased back pain, and the 
medical evidence showed findings of degenerative disc disease 
and osteoarthritis of the entire lumbar spine at that time.  
In 1956, x-rays of the lumbosacral spine were negative for 
any abnormalities.  Therefore, the evidence shows that prior 
to the onset of the veteran's nonservice-connected 
degenerative lumbar disease due to the aging process, his 
back-related symptomatology was not so disabling to him that 
he complained of it or sought treatment for it.  The first 
indication of increased complaints was in 1986, more than 40 
years after the veteran's separation from service. 

In light of the lack of objective findings showing a serious 
lumbar spine disorder between 1956 and 1986, the Board cannot 
conclude that the veteran's current impairment is related to 
his service-connected disability, and, as indicated above, 
service connection for the current degenerative conditions 
has previously been denied.  Therefore, the degenerative 
changes in the veteran's lumbar spine are not part and parcel 
of the service-connected disability.  There is no doubt that 
the veteran currently has symptoms such as pain on motion and 
functional impairment.  However, these symptoms do not 
warrant an increased disability rating for his service-
connected back disorder.  The evidence shows that the 
majority of his current symptoms are attributable to 
nonservice-connected lumbar spine disorders.  He now has 
advanced lumbar spondylosis and stenosis with moderate to 
severe restriction of motion because of this condition.  See 
treatment records from Dr. Ruiz.  The evidence clearly shows 
that the veteran's symptomatology as a result of his service-
connected back disability is, at most, minimal.  There were 
clearly minimal symptoms for more than 40 years after his 
military service.  Only with the findings of degenerative 
disc disease and osteoarthritis of the lumbar spine have the 
veteran's complaints severely increased, and this fact is 
highly probative.  

According to the diagnostic criteria, the current 20 percent 
rating contemplates a moderate level of disability, with 
characteristic pain on motion and muscle spasms due to 
lumbosacral strain or with moderate limitation of lumbar 
spine motion.  The medical evidence does not show that the 
criteria for a 40 percent disability rating have been met.  
First, under Diagnostic Code 5295, there are no findings of 
listing of the spine or positive Goldthwaite's sign.  The 
veteran does not have marked limitation of forward bending.  
It is true that he has osteo-arthritic changes and narrowing 
of joint space; however, these are clearly not due to injury, 
or part of his service-connected disability, as discussed 
above.  The current degenerative changes in the veteran's 
spine are a result of the natural aging process and are not 
part of the service-connected condition.  He also does not 
have abnormal mobility on forced motion.  Therefore, the 
criteria for an increased rating under Diagnostic Code 5295 
are not met.  

Second, under Diagnostic Code 5292, it could be argued that 
the veteran has severe limitation of lumbar spine motion.  
However, the medical evidence clearly states that this is 
associated with the degenerative changes in the lumbar spine, 
and, as discussed above, any disability attributable to the 
nonservice-connected conditions cannot be the basis for 
assignment of an increased rating.

Accordingly, the current 20 percent disability rating for the 
veteran's disability is appropriate.  In this case, the 
current 20 percent disability rating adequately compensates 
for any functional loss the veteran has that is attributable 
to his service-connected back condition.  The veteran has 
reported severe back pain, especially with motion.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain in this case.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, the 20 percent disability 
rating contemplates characteristic pain on motion, which 
adequately compensates the veteran for his pain and for any 
slight functional loss that he may experience during flare-
ups.  The objective medical evidence does not create a 
reasonable doubt regarding the level of his back disability.  
A disability rating higher than 20 percent is not warranted 
because the overwhelming majority of his impairment and 
symptoms are due to nonservice-connected conditions.  

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5289 for ankylosis 
of the lumbar spine, a 40 percent disability rating is 
warranted for favorable ankylosis, and a 50 percent 
disability rating is warranted for unfavorable ankylosis.  
There is no medical evidence showing that the veteran has 
ankylosis of the lumbar spine.  He is able to move the lumbar 
spine, so it is clearly not ankylosed.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure") (citation omitted).  Therefore, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5286 is also not warranted.  

Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that he 
has ever incurred such an injury to the lumbar spine, 
consideration of his service-connected disability under 
Diagnostic Code 5285 is not warranted.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.

B.  Malaria

The veteran's service medical records show hospitalization 
for malaria.  He has been considered zero percent disabled as 
a result of this condition since his separation from service.  
Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted when the malaria is active.  Otherwise, 
residuals such as liver or spleen damage are rated under 
pertinent diagnostic codes.

The veteran does not allege that he has had any relapses or 
recurrences of malaria.  His medical records show no 
treatment for any condition identified as a residual of 
malaria.  In particular, there is no indication in the 
medical evidence of any residual liver or spleen dysfunction 
from malaria.  There is also no indication of any renal, 
mental, neurological, musculoskeletal, skin, or cardiac 
problems associated with malaria.  Therefore, there is no 
objective evidence showing that the veteran has any 
disability whatsoever as a result of the in-service malaria.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board notes that the veteran argued at his personal 
hearing that he has a kidney condition that began after he 
took the medication for his malaria.  There is no medical 
evidence, however, indicating a plausible relationship 
between the in-service malaria and the alleged kidney 
condition, and the Board cannot assign a higher rating based 
solely on the veteran's allegations.  There is no indication 
that the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation, and he is therefore not 
competent to render opinions as to the residuals of his 
malaria.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor, and there are no other potentially 
applicable diagnostic codes.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for chronic strain, lumbosacral sacroiliac coccygodynia, is 
denied.

Entitlement to a compensable disability rating for malaria is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

